Citation Nr: 1420232	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for coronary artery disease (also claimed as heart disease).

2.  Entitlement to service connection for painful joints (also claimed as multiple joint arthralgia of all major joints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to September 1976.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO rating decision, which found that no new and material evidence was submitted to reopen the claims for service connection for coronary artery disease and painful joints (also claimed as multiple joint arthralgia of all major joints).  The Veteran filed a timely notice of disagreement with this decision.  In a January 2011 rating decision/statement of the case, the RO determined that new and material evidence was submitted with respect to the aforementioned issues and reopened and adjudicated the claims de novo, denying them on the merits.  The Veteran subsequently and timely perfected his appeal.    

In March 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence in support of his claims before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  Coronary artery disease did not have its onset during active military service.

2.  A chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of all major joints and arthritis) did not have its onset during active military service.




CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of all major joints and arthritis) was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, with regard to the Veteran's claims for service connection for coronary artery disease and painful joints, the Board notes that the claims came to the Board from the RO under the rubric of being a petition to reopen previously denied claims for service connection.  However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim. 38 C.F.R. § 3.156(c) (2013). This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id. 

The Veteran's original claims for service connection for coronary artery disease and painful joints were denied in a May 20080 RO decision.  He did not appeal this rating decision and it became final. 38 U.S.C.A. § 7105  (West 2012).  His claims were reopened and denied again in a January 2011 rating decision.  He appealed this rating decision.

Evidence received since the May 2008 denial includes the Veteran's service treatment records which had not been previously obtained by VA.  These records showing treatment for arthralgia during active duty and also an in-service X-ray examination and EKG study of his heart.  These official service department records were not previously considered, and are relevant to the claims.  Given the acquisition of the additional service records, the claim for service connection for coronary artery disease and painful joints must be reconsidered de novo, without regard to the previous final denial. 38 C.F.R. § 3.156(c)  (2013). The issues have been recharacterized above as claims for service connection.

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims for service connection for coronary artery disease and painful joints, a VA memorandum dated in April 2008 presents the formal finding of VA that, despite a thorough search, the Veteran's service treatment records were unobtainable.  In cases where a veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this regard, the Veteran provided VA with copies of service treatment records in his possession.  The Board also finds that all relevant post-service records from VA and private sources have been obtained and associated with the evidence.  The claims file includes private and VA medical records dated from 1977 to 2011, pertaining to his treatment for joint pain and heart disease.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

In March 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran and his witnesses focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for coronary artery disease and painful joints.  See transcript of March 7, 2012 Travel Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the March 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

During the pendency of the claim, the Veteran underwent a VA medical examination in January 2011.  The examining clinician provide nexus opinions addressing the issues of entitlement to service connection for coronary artery disease and painful joints, based on an examination of the Veteran, consideration of his lay history, and a review of his pertinent clinical history contained within his claims file and supported by a medical rationale.  Therefore, the Board concludes that January 2011 VA examination report and the opinions contained within are adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent laws and regulations.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); coronary artery disease and arthritis are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

At the present time, the Veteran is not service-connected for any disabilities.  Therefore, the Board does not have to discuss entitlement to service connection for coronary artery disease and painful joints based on a theory that the claimed disabilities are proximately due to, or are the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Additionally, although the appellant is a Vietnam War Era veteran, his DD-214 establishes that he never served or had visitation in the Republic of Vietnam during active duty and he does not otherwise assert that he ever served or visited this country while in uniform.  Therefore, there is no basis for consideration of the regulatory presumptions for VA compensation for ischemic heart disease due to exposure to chemical herbicides during Vietnam service.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2013). 

Factual background and analysis: Entitlement to service connection for coronary artery disease (also claimed as heart disease).

As relevant, the Veteran's service treatment records include a September 1975 chest X-ray report showing that his transverse cardiac diameter was slightly generous in size and borderline.  Nevertheless, the report shows that this finding was deemed to be still within normal limits and no definite evidence of left atrial enlargement or enlargement of the atrial appendages were identified.  The report further found no definite evidence of rheumatic heart disease on examination.  A cardiovascular assessment in September 1975 was negative.  An EKG study in October 1975 revealed, in pertinent part, minor mitral-ventricular conduction delay and early repolarization.

Post-service medical records include an August 1977 chest X-ray that revealed no significant cardiovascular abnormality.  No clinical diagnosis demonstrating hypertensive vascular disease were shown.

The Veteran's private and VA medical records thereafter reflect a history of myocardial infarction beginning in 1999, with subsequent treatment for coronary artery disease with bypass grafting and implantation of a pacemaker.  At his hearing before the Board in March 2012, the Veteran testified that a dentist during service remarked offhand that his blood pressure was "real high."  The Veteran also testified that a chiropractor who conducted a chest X-ray in 1979 informed him that he had an enlarged heart.  He stated that he first sought treatment for high blood pressure in the early 1980s, that he had his first heart attack in 1999, and that a private physician once informed him that he had had several heart attacks in the past and that this condition could have been ongoing for the past 20 to 30 years.  Records dated from 1977 to 2011 do not present any objective opinion linking the Veteran's coronary artery disease or any cardiovascular diagnosis with his period of military service.

In January 2011, the Veteran was examined by a VA clinician.  His claims file and pertinent medical history were reviewed in conjunction with this examination.  The Veteran was diagnosed with coronary artery disease, status post automatic internal cardiac defibrillator placement in 1999 and coronary artery bypass graft in 2003.  The examiner remarked that an EKG study conducted during service in 1975 noted early repolarization, which the examiner stated was a known normal variant most frequently seen in young males.  The examiner opined that the Veteran's repolarization in service was a normal variant that did not lead to cardiomyopathy or ischemic heart disease.  The examiner also stated that there was no evidence that the Veteran had symptoms or complaints consistent with a diagnosis of cardiomyopathy or ischemic heart disease during active service.  He was diagnosed post-service with non-ischemic cardiomyopathy in 1997 and then ischemic heart disease following myocardial infarction in 1999.  Therefore, it was the VA examiner's opinion that the Veteran's heart disease was less likely than not related to his period of active duty.  

The Board has considered the evidence discussed above.  As previously noted, the clinical records contemporaneous to service do not show onset of cardiovascular disease during active duty and post-service medical records do not demonstrate cardiovascular disease manifest to a compensable degree within the one-year period following the Veteran's separation from service in September 1976, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The VA clinician who examined the Veteran and reviewed his claims file in January 2011 also concluded that his cardiovascular disease was not related to military service and that the repolarization of his heart that was noted on EKG study during active duty did not represent any abnormality or was otherwise a prodromal sign of heart disease.  Service connection on a direct basis is therefore not indicated by the record.  Therefore, the Board concludes that the weight of the objective medical evidence is against the Veteran's claim for service connection for coronary artery disease.   

To the extent that the Veteran attempts to relate his heart disease to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The Veteran's DD-214 shows that his in-service specialty was as a construction draftsman and that his post-service career does not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual time of onset of his heart disease falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking this disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the cardiovascular system, such as coronary artery disease).  Jandreau, supra. 

Factual background and analysis: Entitlement to service connection for painful joints (also claimed as multiple joint arthralgia of all major joints).

As relevant, the existing service treatment records reflect that in September 1975 the Veteran was diagnosed and treated with antibiotic therapy for a Neisseria gonorrhea urethritis infection with accompanying afebrile syndrome of symptomatic arthralgia.  Rheumatic fever was ruled out.  The Veteran was assessed in service with large joint polyarthralgias affecting his major joints.  Of note is a September 1975 radiology report showing that a right ankle X-ray revealed "calcification in the interosseous ligament perhaps from previous trauma, but no other abnormalities are identified."  

Post-service medical records include a private medical report dated in August 1977, showing that the Veteran sustained a fracture of the 4th metacarpal of his right hand after injuring it while playing football that same day.  Otherwise, the August 1977 report does not indicate that any other joints were painful at the time.  The Veteran's post-service clinical records also do not show arthritis of any joint manifest to a compensable degree of impairment within the one-year period immediately following his discharge from active duty in September 1976.

Thereafter, no orthopedic treatment is presented in the clinical record until February 1987, when the Veteran was treated for left knee pain related to a job condition, diagnosed with degenerative arthritis and meniscal tear, and underwent arthroscopic surgery.

Post-service VA and private medical records show treatment for subjective complaints of painful joints.  At his March 2012 Board hearing, the Veteran testified that he experienced multiple joint pain in service, primarily of his hands and feet, with continuity of symptomatology thereafter to the present time.  He also reports that he now has chronic joint pain affecting his ankles, knees, shoulders, feet and hands.  The Veteran stated that he self-medicated and self-treated his symptoms without consulting any physicians for several years after his discharge from active duty.

VA examination of the Veteran in January 2011 included X-rays that revealed degenerative joint disease of his knees, bilaterally; the 5th digit of his right hand; and his ankles, bilaterally.  The Veteran was also diagnosed with chronic strain of his left hand and bilateral shoulders.  Following review of the Veteran's pertinent medical history, the examining clinician presented the following nexus opinion:

In review of the [Veteran's service] medical records it is noted that the Veteran was admitted [for treatment of] an acute viral illness with associated joint pain.  The differential diagnoses included Reiter's syndrome (reactive arthritis) and viral arthritis.  He was eventually diagnosed with Neisseria gonorrhoeae urethritis.  [My] review of the medical records [indicate that] the Veteran experienced a disseminated gonococcal infection which included symptoms of polyarthralgia.  The infection was treated with antibiotics.  The disease itself is self limiting and following antibiotic treatment the symptoms would resolve.  In review of the medical record there is no further mention of joint pain following his hospital discharge in 1975 until [after service].  On today's exam he is also noted to have degenerative changes of the right hand and the bilateral ankles.  Degenerative arthritis is related to wear and tear over time and would not be related to the remote disseminated gonococcal disease that was treated while on active duty.

Taking this information in consideration, it is this examiner's opinion that it is less likely than not that the veteran's current joint complaints are caused by or a result of the complaints of the veteran while on active duty.  The rationale is that the cause of the joint pain was Neisseria gonorrhoeae, this was treated and would have resulted in resolution of the polyarthralgias noted in 1975.  The resolution of the symptoms is supported by the. . . medical records[.]      

The Board has considered the evidence discussed above.  The highly probative opinion of the January 2011 VA clinician indicates that the multiple joint pain and polyarthralgia treated in service was an acute condition associated with the Veteran's gonorrhea infection and that the venereal disease was self-limiting after treatment with antibiotics and would not result in chronic residual joint pain.  While soft tissue calcification of a right ankle ligament is noted on X-ray in service, the report does not identify it as arthritis or a degenerative, bony arthritic process.  The weight of the evidence indicates that there was no arthritis of the joints manifest during active duty or to a compensable degree of impairment within the one-year presumptive period following discharge from service in September 1976.  The subsequent arthritis of the knees, right hand, and ankles, and the chronic strain of his left hand and bilateral shoulders are all shown to have developed in the years following separation from active duty and associated with the normal wear and tear of aging and use.  

Inasmuch as the Veteran reports continuity of multiple joint pain since service, his statements to this effect are not deemed credible by the Board for purposes of establishing continuity and chronicity with service as they are contradicted by the contemporaneous evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, an August 1977 private medical report shows that the Veteran sustained a fracture of the 4th metacarpal of his right hand from playing football that same day and the report does not otherwise indicate that any other joints were painful at the time.  Thereafter, a 1987 treatment report indicates left knee pain with arthritis and meniscal damage due to a work-related issue but does not otherwise indicate that any other joint symptoms were present or related to his period of military service.  Therefore, the Board concludes that the weight of the objective medical evidence is against the Veteran's claim for service connection for a chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of all major joints and arthritis).   

To the extent that the Veteran attempts to relate a chronic musculoskeletal disability to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The Veteran's DD-214 shows that his in-service specialty was as a construction draftsman and that his post-service career does not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual time of onset of his arthritic disease falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking this disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal orthopedic and musculoskeletal diseases, such as degenerative joint disease and arthritis).  Jandreau, supra. 

Additional considerations.

Where, as in the present case, the Veteran's service treatment records are presumed to have been lost, the Board's decision must contain a careful and thorough explanation of its findings and conclusions and the Board has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board must point out, however, that it does not read into O'Hare the presumption that any missing medical records would, if they still existed, necessarily support the appellant's claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's service treatment records are largely unavailable, the appeal must be decided on the evidence of record.  In this regard, as the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for coronary artery disease and a chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of all major joints and arthritis) must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

           
ORDER

Service connection for coronary artery disease is denied.

Service connection for a chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of all major joints and arthritis) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


